DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 9 and 13 are objected to because of the following informalities:  
Claim 7 recites the limitation “the anti-extrusion ring” in line 1. The limitation lacks antecedent basis.
Claim 9 recites the limitation “the sealing element” in line 1. The limitation lacks antecedent basis.
Claim 13 recites the limitation “the upper and/or lower support shoe”. The limitation lacks antecedent basis.
  Appropriate correction is required.
Allowable Subject Matter
Claims 1-6, 8, 10, 11, 12 and 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose nor suggest all the claimed subject matter including the locations of the first and second props relative to the middle sealing element and the respective upper and lower sealing elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 July 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676